DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 07/13/2022. Claim 1 and 4-5 are currently amended, claims 2-3 are cancelled. Accordingly claims 1 and 4-5 are examined herein.
Note
Examiner wishes to point out to applicant that claims 1 and 4-5 are directed towards a method and that to be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. For processes (methods), the claim limitations will define steps or acts to be performed (See MPEP 2103C). 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. A listing of references exists throughout the specification. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Claim Objections
Claim 5 are objected to because of the following informalities:  
In claim 5 “In a method of additive manufacturing for improving a shear strength in a vertical axis” should be changed to --A method of additive manufacturing for improving a shear strength in a vertical axis--.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " staggering the bead height of alternating bead layers in the X-Y plane …" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "lowering the vertical axis by one-half of the bead height of a bead disposed between a bead on either side thereof in the uppermost and lowermost layers by reducing the flow rate of the material to be printed by one-half of the flow rate for manufacturing the bead height of the beads adjacent thereto" in lines 6-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "lowering the vertical axis by one-half of the bead height of a bead positioned between beads on either side thereof, by doubling the material feed rate material for such bead for a reduced height bead for that of the flow rate of the bead on either side thereof in the uppermost and lowermost layers" in lines 6-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston
 (US 2018/0297272).
Regarding claim 1, Preston teaches a method for …of an additive manufactured product (see Abstract), comprising:
depositing a plurality of bead layers a long vertical axis, the layers including a bottommost layer ((1602 2nd layer) or (1702)) comprising a plurality of adjacent bead layers and an uppermost layer ((1602 1st layer) or (1701)) comprising a plurality of adjacent bead layers (see annotated Fig.16 below and Fig.17;[0110-0111]), staggering the bead height ((h1) and (h2)) of alternating bead layers in the X-Y plane on the uppermost layer and the bottommost layer (see annotated Fig. 16 below;[0110]).
Preston does not explicitly teach the method for improving the shear strength of an additive manufactured product ; however, this is a result achieved by reducing the bead height of alternating beads and since Preston teaches in a different embodiment approach should also lead to better z strength (see [0082-0083] and [0114]) and reducing the height of alternating beads (see Figs .16-17;[0110-0111]), it would be expected that reducing the height of the beads between adjacent layers as taught by Preston will increase the shear strength in the Z-axis of an additive manufactured product.


    PNG
    media_image1.png
    335
    733
    media_image1.png
    Greyscale

Regarding claim 4, Preston teaches a method of an additive manufacturing for …, the method comprising: (see Abstract), comprising:
depositing a plurality of bead layers a long vertical axis, the layers including a bottommost layer ((1602 2nd layer) or (1702)) comprising a plurality of adjacent bead layers and an uppermost layer ((1602 1st layer) or (1701)) comprising a plurality of adjacent bead layers (see annotated Fig.16 above and Fig.17;[0110-0111]), staggering the bead height ((h1) and (h2)) of alternating bead layers in the X-Y plane on the uppermost layer and the bottommost layer (see Fig.16;[0110]).
Preston does not explicitly teach the method for manufacturing for improving a shear strength a long a vertical axis; however, this is a result achieved by reducing the bead height of alternating beads and since Preston teaches in a different embodiment approach should also lead to better z strength (see [0082-0083] and [0114]) and reducing the height of alternating beads (see Figs .16-17;[0110-0111]), it would be expected that reducing the height of the beads between adjacent layers as taught by Preston will improve the shear strength a long a vertical axis of an additive manufactured product.
Preston does not explicitly teach lowering the vertical axis by one -half of the bead height of a bead disposed between a bead on either side thereof in the uppermost and lowermost layer by reducing the flow rate of the material to be printed by one-half of the flow rate for manufacturing the bead height of the beads adjacent thereto. However, since Preston teaches lowering the vertical axis by reducing the bead height of a bead disposed between a bead on either side thereof in the uppermost and lowermost layer ((1701) and (1702)) by changing the flow rate of the material to be printed by changing the flow rate for manufacturing the bead height of the beads adjacent thereto (see Figs.16-17; [0085],[0106-0107] and [0110-0111]) and adjust the flow rate needed to maintain a given head of material may be a function of the geometry of the adjacent material present, and thus that the flow rate will be adjusted to maintain this head of material as the printer head encounters these local geometries of flow (see [0113]), thus It would have been obvious to one having ordinary skill in the art at the time the invention was filed to lowering the vertical axis by one -half of the bead height of a bead disposed between a bead on either side thereof in the uppermost and lowermost layer by reducing the flow rate of the material to be printed by one-half of the flow rate for manufacturing the bead height of the beads adjacent thereto in order to adjust the flow rate needed to maintain a given head of material may be a function of the geometry of the adjacent material present (see [0113]).  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).
Regarding claim 5, Preston teaches a method of an additive manufacturing for …, the method comprising: (see Abstract), comprising:
depositing a plurality of bead layers a long vertical axis, the layers including a bottommost layer ((1602 2nd layer) or (1702)) comprising a plurality of adjacent bead layers and an uppermost layer ((1602 1st layer) or (1701)) comprising a plurality of adjacent bead layers  (see annotated Fig.16 above and Fig.17;[0110-0111]).  Preston does not explicitly teach the method for improving the shear strength of an additive manufactured product ; however, this is a result achieved by reducing the bead height of alternating beads and since Preston teaches in a different embodiment approach should also lead to better z strength (see [0082-0083] and [0114]) and reducing the height of alternating beads (see Figs .16-17;[0110-0111]), it would be expected that reducing the height of the beads between adjacent layers as taught by Preston will increase the shear strength in the Z-axis of an additive manufactured product.
Preston does not explicitly teach lowering the vertical axis by one -half of the bead height of a bead layer positioned between bead layers on either side thereof, by doubling the material feed rate for such positioned bead layers of that of the flow rate of the bead layers on either side thereof in the uppermost and lowermost layers. However, since Preston teaches lowering the vertical axis by reducing the bead height of a bead disposed between a bead on either side thereof in the uppermost and lowermost layer by increasing the flow rate of the material to be printed by changing the flow rate for manufacturing the bead height of the beads adjacent thereto (see [0085],[0106-0107],[0110-0111]) and adjust the flow rate needed to maintain a given head of material may be a function of the geometry of the adjacent material present, and thus that the flow rate will be adjusted to maintain this head of material as the printer head encounters these local geometries of flow (see [0113]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Preston with lowering the vertical axis by one -half of the bead height of a bead layer positioned between bead layers on either side thereof, by doubling the material feed rate for such positioned bead layers of that of the flow rate of the bead layers on either side thereof in the uppermost and lowermost layers in order to adjust the flow rate needed to maintain a given head of material may be a function of the geometry of the adjacent material present (see [0113]).  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        




/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743